DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment field on 06/07/2021.  Claims 1-5 and 7-10, of which claims 1 and 10 are independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 06/07/2021 (see Remarks, pages 5-6) with respect to claims 1-5 and 7-10 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

 	Applicant has removed claim 6 in the present claim amendment, rendering its rejection moot.

Allowable Subject Matter
 	Claims 1-5 and 7-10 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “a gas sensing module including at least one colorimetric gas sensing chip reacting with at least one odor molecule emitted by a food to form at least one coloring reaction, wherein the at least one colorimetric gas sensing chip comprises a chemical reaction layer and a coloring reaction layer stacked with each other, the chemical reaction layer and the at least one odor molecule generates a chemical reaction, and the coloring reaction layer generates the at least one coloring reaction according to the chemical reaction to present at least one color image corresponding to the food”, in combination with “a processing module, including a conversion unit for converting the at least one color image into identification information corresponding to the food; a blockchain module, including a plurality of nodes, wherein the plurality of nodes store the identification information corresponding to the food; and a display module, including an identification label corresponding to the identification information” in order to form “A SYSTEM FOR MANAGING FOOD INFORMATION BASED ON AN ODOR”, as recited in claim 1, and some variation of wording as recited in claim 10. The respective dependent claims 2-5 and 7-9 are allowable for the same reason.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631